Title: Etienne D’Audibert Caille to the American Commissioners, 14 April 1778
From: Caille, Etienne d’Audibert
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Messieurs
A Cadiz le 14. Avril 1778.
En qualité de Negociant Français qui a maison de commerce à Salé, et qui souhaite l’occasion de pouvoir donner des preuves de son zéle pour le service des Etats unis de l’Amerique Septentrionale, j’ai l’honneur de vous informer, que le Sieur William Hodge de Philadelphie et le Sieur Guillaud habitant de Charlestown dans la Caroline, m’aiant témoigné que les susdits Etats séroient bien aises d’avoir la paix avec L’Empereur de Maroc, j’offre de la traiter avec le plus grand soin; et que moienant j’y sois autorisé en due forme, j’ai lieu de me flater que je reussirai à la conclurre aux mêmes conditions que plusieurs autres Puissances l’ont faitte avec ce Souverain, pour la seureté des navires qui naviguent sous leur pavillon, pour leur assûrer au besoin un asile dans ses ports, et pour le bien du commerce de leurs sujets. J’espere, Messieurs, que vous ne désapprouverés point ma proposition, fondée sur les circonstances actuelles qui en ont fait naitre l’idée, et sur les facilités que j’ai à la cour du susdit Souverain, qui daigne m’honnorer de ses bonnes graces depuis plusieurs années que je reside dans ses Etats; s’il vous plait m’honnorer de vôtre reponse en conséquence, vous pourrés m’ecrire à droiture icy, où je compte me détenir jusques à la fin du mois prochain, et retourner ensuite à Salé. De quelle façon que vous prenniés, Messieurs, ma proposition, je vous prie qu’elle soit secrête. J’ai l’honneur d’être avec un profond respect, Messieurs, Vôtre très humble et très obeissant serviteur
E D’audibert Caille
MM. Benjamin Franklin, Silas Deane, et Arthur Lée, Députes des Etats unis de L’Amerique Septentrionale
 
Notation by John Adams: Memoire Mr. D’audibert Caille to be sent to the Emperor of Morocco.
